Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
In regard to the arguments regarding flat; the Examiner notes that these amendments are not entered on the record. 
In regard to the arguments regarding elasticity and plasticity; the Examiner notes that these arguments are addressed in the Final Rejection dated 12/2/2021. In regard to the applicant’s argument that the lip of paper cup 12 is not a holder that holds a peripheral portion of a blank of sheet material; the lip of the cup cannot possibly hold itself; while the term “holder” may not be expressly defined in the specification it is being used in it ordinary sense; the Examiner notes that these arguments are addressed in the Final Rejection dated 12/2/2021. In regard to the applicant’s argument that one skilled in the art would have no reason to modify Shiraiwa for product recovery since Shiraiwa already teaches how product recovery is carried out; the Lightfoot piston is not required for such product recovery and complicating the apparatus of Shiraiwa with such a piston is simply not warranted, suggested or motivated; there is no reason to clean the apparatus of Shiraiwa since it is disposable; the Examiner notes that these arguments are addressed in the Final Rejection dated 12/2/2021. In regard to the applicant’s argument that actuation of the piston in Lightfoot does not change the hold-up volume of the filter paper; incorporation of the Lightfoot piston into the apparatus of Shiraiwa would not be functional due to differences in tapers and diameters; the Examiner notes that these arguments are addressed in the Final Rejection dated 12/2/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777